Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/18/2022.  Presently claims 1-6 are pending. 
Response to Arguments
Applicant's arguments filed 01/18/2022 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a space) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant’s argument statement is not clear, it is not clear what is “a space ‘a’” of the prior art of Gronholz has to do with limitation of “lining”;
The crusher of the prior art of Gronholz must have a space between the striking tools (20-23) and inner chamber wall (31) in order for the striking tools (20-23) to be rotated otherwise the striking tools (20-23) will not be rotated (paragraph 0032);
Further, the prior art of Gronholz disclose the rotor chamber (11) having the inner wall (31), the inner wall (31) is covered the chamber wall (29), the inner wall (31) is separated wall from the wall chamber (29) (paragraph 0037);
The material is accelerated and crushed by the striking tools and rebound off the inner wall (31) of the rotor chamber (11) (paragraph 0045)
Therefore, the prior art of Gronholz disclose an impact lining (fig.2: (31)) is mounted on an inner wall of the tank (paragraph 0045),
Accordingly, this argument is not persuasive.

Applicant argued that “the prior art of Gronholz teach or suggest impact hammers mounted around a rotor block of each single-stage rotor, the elements (26) and (27) are include a plurality of circumferential flanges; the elements (26) and (27) are not block.
In response to this argument, the Applicant is correct that the elements (26) and (27) are circumferential flanges, however the circumferential flanges circumferential flanges are still interpreted by the examiner as block are formed around the rotating shaft (12) (paragraph 0032 and fig.2);
Accordingly, this argument is not persuasive.

Applicant argued that the prior art of Gronholz is not related art because the Applicant’s disclosure is directed to mineral crushing.
In response to this argument, the prior of Gronholz is related to mineral crushing (paragraph 0002);
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by Gronholz (US20200129986A1).

Regarding claim 1, Gronholz disclose a differential vertical shaft impact (VSI) crusher (abstract, paragraphs 0031-0033 and fig.1), comprising: 
a tank (fig.1: (11)) and a plurality of single-stage rotors (figs.1-2: (20-23)), 
wherein a feed port (fig.1: (13)) and a discharge port (fig.1: (15)) are respectively disposed on an upper end and a lower end of the tank, and 
a rotating shaft (fig.1: (12)) and a rotor block (fig.2: (26-27)) of each single-stage rotor (figs.1-2: (20-23)) are coaxial, 

the rotor blocks (fig.2: (26-27)) of the plurality of single-stage rotors (figs.1-2: (20-23)) are connected in series,
 the plurality of single-stage rotors (figs.1-2: (20-23))  form a multi-stage rotor (fig.1: (16-17) and (18-19)) (paragraph 0039), 
the multi-stage rotor is mounted inside the tank in a vertical rotation manner (fig.1: (16-17) and (18-19)), 
rotating shafts (fig.2: (32) and (33)) of two single-stage rotors that are mounted in the sleeving and sheathing manner are in running fit with each other (paragraph 0039),
each single-stage rotor has an independent drive apparatus (fig.1: (41) and (42)) and can rotate independently, 
an impact lining (fig.2: (31)) is mounted on an inner wall of the tank (paragraph 0045), and
impact hammers (figs.1-2: striking tools (20-23)) are mounted around the rotor block of each single-stage rotor.  

Regarding claim 2, Gronholz disclose wherein a rotating shaft of at least one of the two single-stage rotors that are mounted in the sleeving and sheathing manner is a hollow shaft (fig.2: (32)) (paragraph 0039).  

Regarding claim 3, Gronholz disclose wherein the drive apparatus of each single-stage rotor comprises a prime mover and a transmission apparatus thereof (inherent, paragraphs 0039 and claim 9: each one of drives (fig.1: (41) and (42)) can be rotated in different speed, also each one of drives (fig.1: (41) and (42)) can be rotated in the same or different direction, and changing is speed and direction need a transmission mechanism to be done).  

Regarding claims 4 and 6, Gronholz disclose wherein the rotating shaft (fig.1: (12)) of each single-stage rotor has an extension end, and the drive apparatus (fig.1: (41) and (42)) is disposed on the extension end of the corresponding single-stage rotor (fig.1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gronholz (US20200129986A1) in view of Woeste (US20190210033A1).

Regarding claim 5, Gronholz does not disclose an opening is formed on a side wall of the tank, and an inspection door is mounted.
Woeste teaches a vertical impact crusher (abstract) having an opening is formed on a side wall of a tank, and an inspection door is mounted (paragraph 0041 and fig.6: (522)).
Both of the prior arts of Gronholz and Woeste are related to a vertical impact crusher;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gronholz to have an opening is formed on a side wall of the tank, and an inspection door is mounted as taught by Woeste, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753